DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 25 and 29 are objected as they recite limitation “the design to be viewed by a user” and “a user” in step (ii) for claim 25. The limitation “a user” should be recited as “the user”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the 3D design”.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 recites repeating limitations in claim 19. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-12, 15-16, 19-22,25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen (US 20200312029) in view of Gupta (US 20180182093).
Regarding claim 25, Heinen teaches:
A method of editing a computer-based design while reviewing it, including the steps of:
(i) providing a user with an image of a computer-based design by performing the steps of:
storing, in a location accessible by a central host, master data representing the design (Heinen at least in par. [0143, 0202, 0371], teaches The system implementing the methods here may be delivered by the server 110114 as a service to the user 110102 that they can access using their web browser 110108 with an embedded 3D engine 110110. The provided service may be delivered in terms of static web pages 110124, client-side scripts 110122 and/or 
identifying view data corresponding to a portion of the master data representing a portion of the design to be viewed by a user (Heinen at least in [0190-0191], FIG. 2t illustrates one possible implementation of a combined UI 122000 of the timeline system 120104 and the existing system 120120 as a VR player for viewing VR tours with 360° images and videos 122002 with closed timeline panel 122104. The timeline 122004 in the viewer 122000 is expandable by user interaction to navigate through the time-based scenes. In the example, the viewer 120118 can navigate between locations with a separate navigation panel 122006, 122008 with a dropdown menu 122006 or other selection setup, thus enlisting all existing locations and an option 122008 for changing to the previous or following location-based scene. In the example, the dropdown menu 122006 enables the user 120118 to select a specific location of the existing location-based scenes directly. The user 120118 can interact with the scene 122002 through given controls 122010, 122012, 122014.)
displaying an image of the design corresponding to the view data using the display component of the viewer (Heinen at least in par. [0193], The viewer 120118 can either navigate 122404 to the preceding or succeeding scene or jump directly to a selected scene from the dropdown list 122404 in the example. With a second dropdown list 122402 the viewer 120118 can navigate between location-based scenes, just as in FIG. 2t . FIG. 2y shows the expanded dropdown menus 122402 122404 displaying the contained scenes.)
receiving an editing input from a user, to generate data representing an edited portion of the design (Heinen at least in pars. [0192, 0205-0206], FIG. 2w illustrates an example, additional or alternative implementation design to the user interface presented in FIG. 2i to FIG. 2s for the visualization of the timeline system 120104 as editor for creating and editing VR tours with 360° images and videos. The time-based scenes 122304, 122306, 122308 are represented as dropdown menu attached to the corresponding location-based scene 122302 in a vertically structured scene overview 122318 but could be any kind of user selection setup. In the example, the user 120110 can add 122310 time-based scenes at the appropriate location-based scenes 122302 122312, 122314. Further location-based scenes can be added 122316 to the overview and reordered by drag and drop or other interaction for example. All modals 121202, 121502, 121902 presented in FIG. 2i to FIG. 2s may also be applicable for this user interface.);
(iii) updating the master data corresponding to the edited portion of the design (pars. [0204-0205], teaches saving changes to the floor plan...)
Heinen is silent to teach: 
applying a filter to the view data to generate filtered view data;
receiving the filtered view data at a display component of a viewer;
displaying an image of the filtered view data using the display component of the viewer;
On the other hand, Gupta teaches:
applying a filter to the view data to generate filtered view data;
receiving the filtered view data at a display component of a viewer;
displaying an image of the filtered view data using the display component of the viewer;
(Gupta at least in pars. [0033, 0040], teaches image data for streaming videos may be divided into two sets of data, one for the left eye and one for the right eye, and distortions (filters) may be separately applied to the respective sets of data prior to being combined into a stereoscopic pair and displayed to a user in 3-D video or in virtual reality.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement distortions that simulate the effects of a vision defect for only one or both eyes of a user, as disclosed by Gupta with Heinen’s 3D model display system. The combination provides simulation of one or more visual effects of a vision defect in virtual/augmented reality environments. (Gupta [0040])

Regarding claim 26, Heinen in view of Gupta teaches:
A method according to claim 25, wherein editing input is received at a graphical user interface (Heinen at least in pars. [0192, 0205-0206], FIG. 2w illustrates an example, additional or alternative implementation design to the user interface presented in FIG. 2i to FIG. 2s for the visualization of the timeline system 120104 as editor for creating and editing VR tours with 360° images and videos.)

Regarding claim 27, Heinen in view of Gupta teaches:
A method according to claim 25, wherein editing input is in the form of a gesture (Heinen at least in par. [0169], head-mounted displays 400200 400300 that require hands-free 

Regarding claim 29, it recites similar limitations of claim 25. The rationale of claim 25 rejection is applied to reject claim 29 with additional limitations that applying toward a second viewer (Heinen at least in par. [0006], teaches networked viewers, live streaming; multi-user displays. Applying filter data steps for multiple users.)

Regarding claim 1, it recites similar limitations of claim 25. The rationale of claim 25 rejection is applied to reject claim 1.

Regarding claim 1, Heinen in view of Gupta teaches:
A method according to claim 1, wherein the central host includes a processor (Heinen, Fig, 1a and [0142], server 11014 including a processor. Gupta Fig. 1, processor) having a filtering module (Gupta Fig, 2 operation 204, simulation distortion effect operation), and wherein step (c) includes the steps of:
(i) receiving the view data at the filtering module;
(ii) applying the filter to the view data using the filtering module, to generate filtered view data, and
(iii) outputting the filtered view data from the filtering module, towards the viewer, or the display component thereof.


Regarding claim 4, Heinen in view of Gupta teaches:
A method according to claim 1, wherein the filter is configured to simulate conditions affecting eyesight, or varying levels of visual acuity (Gupta at least in Abstract and par. [0017], teaches simulating the effects of vision defects).

Regarding claim 6, Heinen in view of Gupta teaches:
A method according to claim 1, wherein the step of applying a filter takes place before the identification of view data, and wherein the filter is independent of the view data. (Gupta at least in par. [0040], teaches streaming videos for viewing using 3-D TV's or virtual reality glasses may be modified while being streamed to a suitable display. Image data for streaming videos may be divided into two sets of data, one for the left eye and one for the right eye, and distortions may be separately applied to the respective sets of data prior to being combined into a stereoscopic pair and displayed to a user in 3-D video or in virtual reality. The distortion/filter is independent of the viewing image data.)

Regarding claim 7, Heinen in view of Gupta teaches:
A method according to claim 1, wherein step of applying a filter to the view data includes:
applying a left-eye filter to a portion of the view data corresponding to a viewpoint of the user's left eye; and
applying a right-eye filter to a portion of the view data corresponding to a viewpoint of the user's right eye, wherein the left-eye filter is different from the right-eye filter.
(Gupta at least in pars. [0036, 0040], teaches one or more second distortions may be applied to the undistorted image, and the stereoscopic image may be generated by merging both of the distorted first and second images. For example, if one or more first distortions are applied to the undistorted first image, the processor may apply one or more second distortions, which may be different from the first distortions, to the undistorted second image… Image data for streaming videos may be divided into two sets of data, one for the left eye and one for the right eye, and distortions may be separately applied to the respective sets of data prior to being combined into a stereoscopic pair and displayed to a user in 3-D video or in virtual reality.)

Regarding claim 9, Heinen in view of Gupta teaches:
A method according to claim 1, further including the step of eye-tracking using an eye-tracking device, wherein the view data is based, at least in part, on eye-tracking information from the eye-tracker (Heinen [0355], The user's field of view 410203 is overlapping with the projector's field of view 410205. Knowing the projector's 410201 position relative to the user's eyes enables the head-mounted device 410206 to project the augmented content in correct perspective. Gupta at least in par. [0025], eye-tracking sensors; [0030], a first image of a scene 

Regarding claim 10, Heinen in view of Gupta teaches:
A method according to claim 1, wherein the design is a 2D design, and the viewer is in the form of a PC, a tablet, a smartphone or a laptop. (Heinen at least in pars. [0140-0141], import and use arbitrary 2D and 3D objects, and also choose from a set of predefined objects; and/or e) create VR scenes directly from 360° spherical images or videos… It should be noted that computing resources that may be used to carry out what is described here, could be any number of devices including but not limited to a desktop, laptop, tablet, phablet, smartphone, wearable such as glasses, helmets, or other smart computing devices.)

Regarding claim 11, Heinen in view of Gupta teaches:
A method according to claim 1, wherein the design is a 3D design (Heinen at least in pars. [0140-0141], import and use arbitrary 2D and 3D objects. Heinen at least in par. [0143, 0202, 0371], teaches AR and/or VR scenes from 3D models (CAD - computer-based design).)
Regarding claim 12, Heinen in view of Gupta teaches:
A method according to claim 1, wherein:
the user is able to move around within the 3D design, and
the view data depends on either:
the location and the orientation of the user within the 3D design, or
the location and the orientation of the viewer within the 3D design.
(Heinen at least in par. [0190], viewing VR tours with 360° images and videos… the viewer 120118 can navigate between locations with a separate navigation panel 122006, 122008 with a dropdown menu 122006 or other selection setup, thus enlisting all existing locations and an option 122008 for changing to the previous or following location-based scene. In the example, the dropdown menu 122006 enables the user 120118 to select a specific location of the existing location-based scenes directly.)

Regarding claim 15, Heinen in view of Gupta teaches:
A method according to claim 11, wherein:
the viewer is in the form of one of:
a PC,
a tablet,
a smartphone, or
a laptop; and
the user is able to navigate the 3D design using controls on the viewer, thus changing the view data.
(Heinen at least in [0139-0141, 0190, 0194], FIG. 2i to FIG. 2y illustrate example user interface(s) embodiment(s) of the methods and systems described here. In particular, it may be possible to provide various implementations depending on the use case, e.g. simple, practical UI for construction, more artistically for interior design and/or tailored to the user devices. 

Regarding claim 16, Heinen in view of Gupta teaches:
A method according to claim 11, wherein the viewer is in the form of a virtual reality viewer, wherein the display component is in the form of a screen within the virtual reality viewer. (Examiner takes Official Notice that it is well known the art to virtual reality environment that images can be easily display on a screen within the virtual reality as it displays on a real display. The result of combination would have been predictable with a reasonable expectation of success.)

Regarding claim 19, Heinen in view of Gupta teaches:
A method according to claim 11, wherein the view data is in the form of real-time data, and wherein the view data is in the form of a series of frames of data, each frame corresponding to a view of a region of the 3D design at a given instant Heinen at least in par. [0190], viewing VR tours with 360° images and videos (series of frames of data)… the viewer 120118 can navigate between locations of the scene (at a given instant in real-time). Gupta at least in pars. [0033, 0040], teaches image data for streaming videos may be divided into two sets of data, one for the left eye and one for the right eye, and distortions (filters) may be 

Regarding claim 20, Heinen in view of Gupta teaches:
A method according to claim 19, wherein the view data is in the form of a series of frames of data, each frame corresponding to a view of a region of the 3D design at a given instant. (Heinen at least in par. [0190], viewing VR tours with 360° images and videos (series of frames of data)… the viewer 120118 can navigate between locations of the scene (at a given instant). Gupta at least in pars. [0033, 0040], teaches image data for streaming videos (series of frames of data) may be divided into two sets of data, one for the left eye and one for the right eye, and distortions (filters) may be separately applied to the respective sets of data prior to being combined into a stereoscopic pair and displayed to a user in 3-D video or in virtual reality… the distortions may be based on parameters that are customized according to data relating to a specific patient. That is, one or more parameters indicating at least one of magnitude and location of the first distortions may be received at the processor, and the first distortions may be applied to the selected image according to the received parameters. In 
Regarding claim 21, Heinen in view of Gupta teaches:
A method according to claim 20, wherein steps (b) to (e) are performed for each frame of data, to create a series of filtered images representing successive frames of the view data. (Gupta at least in pars. [0030-0033], teaches the processor may receive encoded video data for a stereoscopic video and extract left-eye video frame data and right-eye video frame data from the encoded video data to obtain first and second images of a scene. The images may be received in real-time or transmitted from memory associated with the respective cameras.  a combination of two or more distortions may be applied to the selected image either concurrently or in series, which may facilitate simulation of compound effects of vision defects.)

Regarding claim 22, Heinen in view of Gupta teaches:
A method according to claim 11, wherein:
the step of applying a filter includes applying a filter to a portion of the view data representing an object within the 3D design, an effect of the filter is dependent on the distance, within the 3D design, between the location of the user within the 3D design and the object within the 3D design (Heinen at least in pars. [0138, 0154, 0202], animated object may change color if the user comes within a predetermined distance to the object within 3D CAD design. Gupta at least in pars. [0030-0033], teaches the distortions that are applied to the selected image may be controlled by varying the amount/degree or regions of distorted vision. The distortion effect is applying to Hainen’s viewing object.)

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen (US 20200312029) Gupta as applied to claim 25 above and further in view of Bailor (US 20090271696).
Regarding claim 28, Heinen in view of Gupta teaches:
A method according to claim 25. 
Heinen in view of Gupta is silent to teach wherein the data representing the edited portion of the design is cached before the step of updating the master data. (The missing limitations is saving the edited data locally before updating the master data.)  
On the other hand, Bailor at least in par. [0068], teaches when the user stops editing the data file, then a save operation 610 stores any changes made by the user. Generally, the save operation 610 stores the merged version of the data file including any changes made by the user in a location other than the master copy of the data file. In one embodiment, the save operation 610 stores the merged version of the data file in local memory (e.g., a local cache).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement saving the edited version of the data in local memory, as disclosed by Bailor with Heinenand Gupta’s 3D model display system for acute visual user. The combination provides a collaborative authoring environment enable a user to resolve editing conflicts arising when synchronizing a user copy of a data file with a master copy of the data file. (Bailor Abstract)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619